Case 1:05-cr-01278-NRB Document 123 Filed 07/23/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, °
- against - MEMORANDUM AND ORDER
ARNALDO CABRERA, O05 Cr. 1278-2 (NRB)
Defendant.
----- ee XK

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

Defendant Arnaldo Cabrera was originally sentenced following
a guilty plea to 324 months’ imprisonment for conspiracy to
distribute cocaine, in violation of Title 21, United States Code,
Sections 812, 841(a)(1), (b) (1) (A) and 846; and conspiracy to
import cocaine into the United States, in violation of Title 21,
United States Code, Sections 952, 960(a)(1), (b)(1)(B) and 963.
That sentence was at the lowest end of the guidelines range. On
May 1, 2020, the Court granted the defendant’s motion for sentence
reduction pursuant to Amendment 782 to the Sentencing Guidelines
and thereby reduced the defendant’s sentence to 262 months’
imprisonment. Once again, the Court’s sentence was at the bottom
of the amended guidelines range. Defendant now moves pro se for
compassionate release from FMC Devens, citing the unique risks

posed by COVID-19 within the prison environment given his
Case 1:05-cr-01278-NRB Document 123 Filed 07/23/20 Page 2 of 6

underlying medical conditions. See ECF No. 118.1 2 For the
following reasons, defendant’s motion is denied.

Defendant seeks compassionate release under 18 U.S.C. §
3582 (c) (1) (A) (i), which permits a court to “reduce a term of
imprisonment” if, after considering the factors set forth in 18
U.S.C. § 3553(a), “it finds that . .. extraordinary and compelling
reasons warrant such a reduction . . . and that such a reduction
is consistent with applicable policy statements issued by the
Sentencing Commission.” 18 U.S.C. § 3553(c) (1) (A). A court may
reduce a defendant’s sentence under Section 3582(c) (1) (A) (i) only
“upon motion of the Director of the Bureau of Prisons” or “upon
motion of the defendant after the defendant has fully exhausted
all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant’s behalf or the lapse
of 30 days from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier.” 18 U.S.C.
§ 3553(c) (1) (A). While defendant’s motion for compassionate
release is brought pro se and is therefore to “be construed
liberally to raise the strongest arguments [it] suggest[s],”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 479 (2d Cir.

 

 

1 Defendant also requests his sentence be reduced to 262 months under
the First Step Act. That request is moot because the Court already granted the
requested relief on May 1, 2020. See ECF No. 114.

2 The Court is also in receipt of defendant’s addendum to his motion
dated July 6, 2020, see ECF Nos. 120 & 121, and his reply to the Government’s
opposition, which was received by the Court on July 22, 2020. See ECF No. 122.

2
Case 1:05-cr-01278-NRB Document 123 Filed 07/23/20 Page 3 of 6

2006), defendant nevertheless bears the burden of demonstrating

that his release is justified under Section 3582(c) (1) (A). See

United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992).

 

Defendant proffers that he is suffering from a number of
medical conditions, including chronic kidney disease stage IV,
Type II diabetes and obesity, which he has substantiated by
attaching a copy of the BOP medical report. Defendant then argues
that, given his existing medical conditions, the enhanced risk
posed by COVID-19 constitutes an “extraordinary and compelling
reason” to release him. Although we do not dispute that COVID-19
would pose an enhanced risk to defendant due to his existing
medical conditions, we nonetheless conclude that such a risk does
not amount to an extraordinary and compelling reason that warrants
release of defendant because he is currently incarcerated in FMC
Devens, which is not a regular prison but a medical facility.
Accordingly, the medical risks faced by Cabrera are significantly
mitigated by his designation to a medical facility. The warden of
FMC Devens stated, in denying defendant’s request for
compassionate release, that “FMC Devens is able to manage
[defendant’s] medical needs at this time.” See ECF No. 118 at 4.

Defendant has failed to establish a sufficient basis to doubt FMC
Case 1:05-cr-01278-NRB Document 123 Filed 07/23/20 Page 4 of 6

Devens’ capability to address the risks posed by COVID-19 to
defendant. 3

Even if the risk posed by COVID-19 constituted an
extraordinary and compelling reason, which it does not, the
application of factors set forth in 18 U.S.C. § 3553(a) would still
counsel strongly against release of defendant.? Those factors
include “the nature and circumstances of the offense and the
history and characteristics of the defendant,” as well as “the
need for the sentence imposed to reflect the seriousness of the
offense, to promote respect for the law, and to provide just
punishment for the offense.” See 18 U.S.C. § 3553(a) (1), (a) (2) (A).
Defendant led a narcotics conspiracy to smuggle 409 kilograms of

cocaine into the United States through airport food service workers

 

3 In his addendum to this motion, dated July 10, 2020, defendant cites
Grinis v. Spaulding, No. 20 Civ. 10738, 2020 WL 2300313 (D. Mass. May 8, 2020)
in support of his contention that COVID-19 is posing a serious threat within
the FMC Devens. See ECF No. 120 at 6-7. Grinis was a class action brought by
the FMC Devens inmates, seeking an order to release sufficient number of inmates
from FMC Devens to ensure effective social distancing within it. 2020 WL
2300313, at *1. However, the court denied plaintiffs’ motion for preliminary
injunction on the ground that plaintiffs had failed to establish deliberate
indifference to COVID-19 by the FMC Devens and the BOP. Id. at *3. In fact,
the court noted extensive measures taken by the FMC Devens to address the risks
posed by COVID-19. Id. The case was eventually dismissed without any conclusive
factual finding. See 20 Civ. 10738 (D. Mass), ECF Nos. 62 & 63.

Defendant also claims that “42 inmates and 5 staff members at FMC Devens
tested positive” to COVID-19. However, BOP online records indicates that, as
of today, there are only 7 active cases in total (7 inmates and 0 staff member).
See https://www.bop.gov/coronavirus/. This data significantly undermines the
defendant’s contention that COVID-19 is actively spreading within FMC Devens.

4 “[TA] court confronted with a compassionate release motion is still
required to consider all the Section 3553(a) factors to the extent they are
applicable, and may deny such a motion if, in its discretion, compassionate
release is not warranted because Section 3553(a) factors override, in any
particular case, what would otherwise be extraordinary and compelling
circumstances.” United States v. Gotti, No. 02 Cr. 743-07 (CM), 2020 WL 497987,
at *2 (S.D.N.Y. Jan. 15, 2020).

 

 
Case 1:05-cr-01278-NRB Document 123 Filed 07/23/20 Page 5 of 6

and then to distribute it. Following his arrest, defendant
identified an innocent person as his co-conspirator. After having
posed as a cooperator and being released pretrial, defendant fled
to the Dominican Republic. Defendant pled guilty only after he
had been rearrested in the Dominican Republic and transported back
to the United States. Under the circumstances, the consideration
of factors set forth in Section 3553(a) would not warrant any
further reduction of defendant’s sentence.°

For the foregoing reasons, the Court denies defendant
Cabrera’s motion. This Memorandum and Order resolves the ECF
Docket Entry Nos. 118 & 120.

SO ORDERED

Dated: New York, New York
July 22, 2020 = —-., A

#

a
ev ”
i - j i jf ——— =
5 : - f
“ ae eg A dechuml¢
NAOMI REICK BUCHWALD
UNITED STATES DISTRICT JUDGE

 

5 Defendant also requests appointment of counsel, citing General
Order 20-17. The General Order 20-17, cited by defendant in support of this
request, is inapposite because that Order was issued by the Chief Judge of the
United States District Court for the District of Massachusetts with respect to
the courts on that district. Even if it applied, we would deny this request
because this motion does not present any complicated factual or legal issue.

5
Case 1:05-cr-01278-NRB Document 123 Filed 07/23/20 Page 6 of 6

Defendant (pro se)
Arnaldo Cabrera

A_ copy of the foregoing Order have been mailed to the following:
Arnaldo Cabrera (#70315-054)

FMC Devens
P.O. Box 379
Ayer, MA 01432
